     4:17-cr-03038-JMG-CRZ Doc # 160 Filed: 10/30/18 Page 1 of 4 - Page ID # 762




                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )            4:17CR3038
               Plaintiff,                   )
                                            )
                                            )
v.                                          )
                                            )   DEFENDANT’S OBJECTIONS TO
                                            )   PRESENTENCE INVESTIGATION
MICHAEL W. PARSONS,                         )           REPORT
               Defendant.                   )

         COMES NOW the Defendant, Michael W. Parsons, by and through his attorney,

Donald L. Schense, and offers the following objections to the PSR:

         The Defendant objects to certain paragraphs of the Government’s version and

offers comments specifically on the following paragraphs:

         (1)   Paragraph 24, 33-37-The Defendant objects to the Government’s

               inclusion in it’s version of the case as it relates to what is described as “a

               potential kidnapping plot”. The Defendant specifically objects to the

               statements in this paragraph as the Government acknowledges that the

               Defendant did not engage in any of the alleged events offered in this

               paragraph and that he had no knowledge of the existence of any “plot”. It

               simply would not be fair or just to have the Court take this activity into

               consideration when deciding an appropriate sentence for this Defendant.

         (2)   Paragraphs 26,40-The Defendant exercised his right to testify in his own


                                                1
4:17-cr-03038-JMG-CRZ Doc # 160 Filed: 10/30/18 Page 2 of 4 - Page ID # 763



          behalf at trial, a right guaranteed to all through the United States

          Constitution. Although the Defendant was convicted at trial he should not

          be penalized for an obstruction of justice for offering testimony to the jury

          that was rejected. The jury’s charge was to decide if the Government met

          the necessary burden of proof to secure a conviction. The Defendant

          objects that he should automatically be assessed an obstruction because

          he asserted his right to testify. The Court can observe the demeanor of

          any witness while testifying including the Defendant. Undersigned counsel

          would submit that what the Defendant testified to at trial is what he

          believed to be true and correct. This was not an effort to obstruct.

    (3)   Paragraphs 43-The Defendant objects to the 4 point enhancem ent under

          USSG 2K2.1(b)(6)(A). The evidence at trial was insufficient to warrant or

          sustain this enhancement and it should not be applied.

    (4)   Paragraph 47-The Defendant strongly objects to this paragraph

          suggesting an enhancement under USSG 3C1.1. The Defendant outlined

          his reasons for this objection in Paragraph 2 above. Additionally, it is not

          warranted to apply this enhancement alleging that the Defendant “willfully

          obstructed or impeded the administration of justice”. While it is true that

          the Defendant was convicted he still is entitled to exercise his right to

          testify in his own behalf. It would be suggested to the Court by counsel

          that a jury conviction wherein a Defendant has testified in his own behalf

          should not thereby, without question or analysis, constitute an automatic

          obstruction of justice.

                                         2
4:17-cr-03038-JMG-CRZ Doc # 160 Filed: 10/30/18 Page 3 of 4 - Page ID # 764



   (5)   Paragraph 56- The Defendant objects to this paragraph and questions

         whether, or not, the Defendant was actually convicted as indicated. A

         request is made on behalf of the Defendant to be allowed to review the

         documents relied upon by US Probation to support the finding that a

         conviction resulted from this incident.

   (6)   Paragraph 95-The Defendant objects to the computations for criminal

         history and will submit a Motion for a Downward Departure based upon an

         overepresentation of criminal history premised upon USSG 4A1.3. The

         Defendant additionally objects to the findings in this paragraph chiefly

         among them the finding that the Defendant has a guideline range of 97-

         120 months. The Defendant suggests that after a resolution of the all of

         the above noted objections it will be necessary to do another calculation as

         to their possible applicability to this Defendant.

  (7)    To the extent that the foregoing objections require evidence to resolve

         them, the Defendant hereby requests an evidentiary hearing.




                                             MICHAEL W. PARSONS, Defendant.

                                        BY: /S/ DONALD L. SCHENSE
                                            Donald L. Schense #16928
                                            Law Office of Donald L. Schense
                                            1304 Galvin Road South
                                            Bellevue, NE 68005
                                            (402) 291-8778
                                            Attorney for the Defendant



                                         3
   4:17-cr-03038-JMG-CRZ Doc # 160 Filed: 10/30/18 Page 4 of 4 - Page ID # 765




                         CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and correct copy of the foregoing
was E-FILED and electronically mailed to:


Jan W. Sharp
United States Attorney’s Office                EMAILED TO: Laura L. Baumann
1620 Dodge Street, Suite 1400                  402-661-7541
Omaha, NE 68102

this 29th day of October, 2018.



                                               /S/ Donald L. Schense




                                           4
